      Case 4:20-cv-00989-KGB-PSH Document 103 Filed 09/13/21 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

JOSHUA M. FEATHERSTON                                                               PLAINTIFF
ADC #154947

v.                             Case No: 4:20-cv-00989 KGB-PSH

BALL, et al.                                                                      DEFENDANTS

                                              ORDER

       Before the Court are four Proposed Findings and Partial Recommendations submitted by

United States Magistrate Judge Patricia S. Harris (Dkt. Nos. 12, 48, 61, 69). Plaintiff Joshua M.

Featherston has filed written objections to two of these Proposed Findings and Partial

Recommendations (Dkt. Nos. 14, 73), but he has not filed written objections as to the other two

Proposed Findings and Partial Recommendations. The time for filing objections to all four of

these Proposed Findings and Partial Recommendations has passed.

       After careful consideration of the Proposed Findings and Partial Recommendations and all

objections, and after a de novo review of the record, the Court adopts each of the Proposed Findings

and Partial Recommendations as the Court’s findings of fact and conclusions of law in all respects

(Dkt. Nos. 12, 48, 61, 69).

       I.      Judge Harris’s December 4, 2020, Proposed Findings And Partial
               Recommendation

       In her December 4, 2020, Proposed Findings and Partial Recommendation, Judge Harris

screened Mr. Featherston’s complaint pursuant to 28 U.S.C. §§ 1915A, 1915(e)(2) (Dkt. No. 12).

Judge Harris found that Mr. Featherston in his amended complaint had adequately stated the

following claims for purposes of screening:

       (1)     a First Amendment retaliation claim and an Eighth Amendment deliberate
       indifference claim against Dr. Chris Horan based on Mr. Featherston’s allegation
      Case 4:20-cv-00989-KGB-PSH Document 103 Filed 09/13/21 Page 2 of 5




        that Dr. Horan refused to treat his neck and head injuries in retaliation for
        grievances Mr. Featherston had submitted naming Dr. Horan (Dkt. No. 6, at 9-11);
         (2)   an Eighth Amendment deliberate indifference claim against Mental Health
        Counselor Warren based on Mr. Featherston’s allegation that Warren refused to
        discuss Mr. Featherston’s mental health issues with him after he reported he had
        been raped in 2017 (id., at 11-12);
         (3)    an Eighth Amendment failure-to-protect claim against Lieutenant Davis
        based on Mr. Featherston’s allegation that Davis failed to protect him after he
        threatened to attempt suicide (id., at 23);
         (4)    Eighth Amendment deliberate indifference claims against Mental Health
        Counselors Murdock and Andrae Campbell based on Mr. Featherston’s allegations
        that they failed to provide appropriate mental health treatment after an alleged rape
        in January 2018 (id., at 24); and
         (5) an Eighth Amendment deliberate indifference claim against Mental Health
        Counselor Karen Mattin based on Mr. Featherston’s allegation that she refused to
        treat him after he attempted suicide in March 2019 (id., at 24-26).
(Id., at 3-4).
        Judge Harris recommended that the rest of Mr. Featherston’s claims be dismissed for

failure to state a claim upon which relief may be granted (Id., at 12).

        After careful consideration of the Proposed Findings and Partial Recommendation, all

objections filed by Mr. Featherston in response, and a de novo review of the record, the Court

adopts the Proposed Findings and Partial Recommendation in its entirety (Dkt. No. 12). In

response to Mr. Featherston’s objections, the Court writes only to add that the Prison Rape

Elimination Act (“PREA”) does not create a cause of action pursuant to 42 U.S.C. § 1983. See

Wilmoth v. Sharp, No. 6:15-CV-06057, 2018 WL 1092031, at *3 (W.D. Ark. Feb. 27, 2018)

(collecting cases).

        Therefore, the above-referenced claims may proceed after screening at this time. However,

as addressed below, Mr. Featherston’s First Amendment retaliation claim and Eighth Amendment

deliberate indifference claim against Dr. Horan are dismissed for failure to exhaust administrative

remedies.
     Case 4:20-cv-00989-KGB-PSH Document 103 Filed 09/13/21 Page 3 of 5




       II.     Judge Harris’s March          3,    2021,   Proposed    Findings    And    Partial
               Recommendation


       In her March 3, 2021, Proposed Findings and Partial Recommendation, Judge Harris

recommends that Mr. Featherston’s March 3, 2021, motion for partial summary judgment be

denied as premature (Dkt. Nos. 47, 48). As Judge Harris explained, the Court will not entertain

any motions for summary judgment on the merits of this case until after discovery is completed

(Dkt. No. 48, at 2).    No objections to the March 3, 2021, Proposed Findings and Partial

Recommendation have been filed, and the deadline for filing objections has passed. After careful

consideration, the Court finds no reason to alter or reject Judge Harris’s recommendations.

       Therefore, the Court adopts the March 3, 2021, Proposed Findings and Partial

Recommendation in its entirety as this Court’s findings of fact and conclusions of law (Dkt. No.

48). The Court denies Mr. Featherston’s motion for partial summary judgment (Dkt. No. 47).

       III.    Judge Harris’s March          23,   2021,   Proposed    Findings    And Partial
               Recommendation

       In her March 23, 2021, Proposed Findings and Partial Recommendation, Judge Harris

recommends that Mr. Featherston’s March 15, 2021, second motion for summary judgment be

denied as premature (Dkt. Nos. 54, 61). No objections have been filed to the March 23, 2021,

Proposed Findings and Partial Recommendation, and the deadline for filing objections has passed.

After careful consideration, the Court finds no reason to alter or reject Judge Harris’s

recommendations.

       Therefore, the Court adopts the March 23, 2021, Proposed Findings and Partial

Recommendation in its entirety as this Court’s findings of fact and conclusions of law (Dkt. No.

61). The Court denies Mr. Featherston’s motion for summary judgment (Dkt. No. 54).
     Case 4:20-cv-00989-KGB-PSH Document 103 Filed 09/13/21 Page 4 of 5




       IV.     Judge Harris’s April         12,   2021,   Proposed     Findings     And    Partial
               Recommendation

       In her April 12, 2021, Proposed Findings and Partial Recommendation, Judge Harris

recommends that Dr. Horan’s motion for summary judgment on the issue of exhaustion be granted

and that Mr. Featherston’s claims against Dr. Horan be dismissed without prejudice (Dkt. Nos. 40,

69). In the April 12, 2021, Proposed Findings and Partial Recommendation, Judge Harris found

that Mr. Featherston did not complete the required grievance process with regard to any grievance

against Dr. Horan (Dkt. No. 69, at 13). Judge Harris recommends that this Court conclude that

Mr. Featherston’s completed grievance implicating other Arkansas Department of Corrections

(“ADC”) employees and letter to ADC Director Wendy Kelley do not serve to exhaust Mr.

Featherston’s claims against Dr. Horan.

       In his objections, the Court understands Mr. Featherston to argue in part that he was unable

to file additional grievances due to fear of retaliation (Dkt. No. 73). However, Mr. Featherston’s

Inmate Grievance Record shows that he continued to file complaints after the one completed

grievance relevant to this suit (Dkt. No. 42-1, at 60). While Dr. Horan’s exhaustion defense may

be defeated where “prison administrators thwart inmates from taking advantage of a grievance

process through machination, misrepresentation, or intimidation,” Mr. Featherston has not put

forward any record evidence to support his claims of intimidation. Ross v. Blake, 578 U.S. 1174.

1860 (2016). In fact, the record suggests that Mr. Featherston was not deterred from filing

additional grievances.

       Therefore, after careful consideration of the April 12, 2021, Proposed Findings and Partial

Recommendation, all objections, and a de novo review of the record, the Court adopts the Proposed

Findings and Partial Recommendation in its entirety (Dkt. No. 69). Dr. Horan’s motion for
     Case 4:20-cv-00989-KGB-PSH Document 103 Filed 09/13/21 Page 5 of 5




summary judgment is granted (Dkt. No. 40). Mr. Featherston’s claims against Dr. Horan are

dismissed without prejudice for failure to exhaust administrative remedies.

       V.      Conclusion

       For the reasons stated herein, it is ordered that:

               1.      Mr. Featherston’s Eighth Amendment deliberate indifference claims against

                       Mental Health Counselors Warren, Murdock, Campbell, and Mattin may

                       proceed at this time;

               2.      Mr. Featherston’s Eighth Amendment failure-to-protect claim against

                       Lieutenant Davis may proceed at this time;

               3.      Mr. Featherston’s claims against Dr. Horan are dismissed without

                       prejudice;

               4.      Mr. Featherston’s remaining claims are dismissed without prejudice for

                       failure to state a claim upon with relief may be granted; and

               5.      Mr. Featherston’s motion for partial summary judgment and motion for

                       summary judgment are denied (Dkt. Nos. 47, 54).

       It is so ordered this 13th day of September, 2021.



                                                       _________________________________
                                                       Kristine G. Baker
                                                       United States District Judge
